Citation Nr: 0920882	
Decision Date: 06/04/09    Archive Date: 06/16/09

DOCKET NO.  06-17 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran had active service from November 1950 to 
September 1952.  The Veteran passed away in March 2005, and 
the appellant is his surviving spouse.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied service connection for the cause of the Veteran's 
death and entitlement to accrued benefits.  

A little over a year before the Veteran's death, the RO 
issued a rating decision in March 2004 that denied service 
connection for bilateral hearing loss and tinnitus, and 
confirmed and continued a previous denial of service 
connection for a low back injury.  The Veteran's Notice of 
Disagreement with that determination was received at the RO 
in July 2004, and a Statement of the Case was issued in 
January 2005.  The appeal was pending at the time of the 
Veteran's death.  

Meanwhile, in October 2004, the Veteran filed new claims of 
service connection for coronary artery disease, hypertension, 
lung cancer, a prostate condition, and peripheral neuropathy 
of the hands and feet.  This claim was also pending at the 
time of the Veteran's death in March 2005.   A rating 
decision was issued posthumously in April 2005 to address the 
initial claims pending at the time of the Veteran's death.  
Specifically, the claims of service connection for coronary 
artery disease, hypertension, lung cancer and a prostate 
condition, to include urination and bladder problems, were 
denied.

The appellant testified at personal hearings before a 
Decision Review Officer (DRO) at the RO in May 2006 and again 
in March 2008.  Transcripts of her testimony from both 
hearings are associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant maintains that her late husband's death was 
caused by lung cancer.  

At the time of the Veteran's death, in March 2005, service 
connection was in effect for cold injury residuals of the 
bilateral feet and hands.  The right and left feet, and the 
right hand were each rated as 20 percent disabling under 
Diagnostic Code 7122; and, the left hand was rated as 10 
percent disabling.  The combined disability rating, including 
a bilateral factor of 5.4 percent for Diagnostic Code 7122, 
was 60 percent.  

In April 2005, the Veteran's surviving spouse filed claims 
for dependency and indemnity compensation (DIC), based on 
service connection for the cause of the Veteran's death; and, 
accrued benefits, based on the claims pending at the time of 
the Veteran's death.

The Veteran's death certificate indicates that the Veteran 
died in March 2005 due to, or as a likely consequence of, non 
small cell lung cancer.

The service treatment records do not show complaints findings 
or diagnosis of lung cancer, or any lung disability.  
Nevertheless, the post-service evidence of record shows that 
the Veteran was diagnosed with "malignant neoplasm of 
bronchus and lung, unspecified" at the end of February 2005, 
just weeks prior to his death.  A certification of terminal 
prognosis was signed and dated on February 26, 2005, and the 
records indicate that the Veteran was sent home with hospice 
care shortly thereafter.  Private hospice records from March 
1, 2005 through March 8, 2005 show the Veteran's treatment 
and condition during the days leading up to his death, which 
included the administration of medicine for his symptoms to 
make him as comfortable as possible.  These records do not 
discuss the Veteran's disability per se, but rather, document 
the care provided to him just prior to his death.

A VA medical opinion regarding the Veteran's cause of death 
was obtained in September 2005.  The doctor initially noted 
that the Veteran's claims file was reviewed "in page-by-page 
detail because of the complexity of his several medical 
problems, and an apparent error in the cause of death as 
listed by [the Veteran's attending physician] per 
speculation...at the time of his death."  

In essence, the doctor noted that the Veteran underwent 
surgery for cancer of the lung in 1992; however, he also 
noted that there was no record of an operative report, 
pathology report, or discharge summary of the encounter when 
he had the tumor removed.  The doctor indicated that the 
diagnosis of non-small cell lung cancer, listed as the cause 
of death on the death certificate, was based on speculation.  
The doctor also noted that the records revealed that 
adenocarcinoma was the cause of death on the basis of history 
without printed documentation.  

The doctor further explained that the natural history of lung 
cancer was exceedingly well known, and well-researched.  He 
explained that there were two types of non-small cell 
carcinomas of the lung, which characteristically could be 
followed by long survival after pulmonary resection.  Those 
were so-called "bronchial adenoma" and so-called "alveolar 
cell carcinoma."  Since there was no operative report or 
other documentation regarding the Veteran's previous lung 
cancer, the doctor felt it would be speculative to assume 
that the Veteran had bronchial adenoma or alveolar cell 
carcinoma, but mentioned that none of the non-small cell lung 
cancers, other than the two mentioned here could be 
reasonably expected to survive 13 years after resection and 
then cause death.  Because the doctor could find no 
documentation regarding the type of cancer in 1992, he felt 
that it was speculation to opine that the cause of death was 
from lung cancer.  

Rather, the doctor believed that the Veteran died of a 
combination of cardiopulmonary problems, not lung cancer.  
The doctor noted that the Veteran had smoked for over 40 
years, had COPD, and had coronary artery disease including 
unstable angina.  The doctor opined that the coronary artery 
disease might have been related to the service-connected cold 
injury arterial occlusive problem.

Significantly, additional evidence was added to the claims 
file after the September 2005 opinion.  That evidence 
includes personal hearing testimony of the appellant, as well 
as additional medical records showing that the Veteran's lung 
cancer had metastasized to the bones, and the brain.  A 
January 2005 consultation report revealed that the Veteran 
underwent a computerized tomography (CT) angiogram which 
revealed a 3.5 cm right hilar mass.  A PET scan showed a 
tumor involving the right hilum associated with mediastinal 
lymphadenopathy, as well as widespread bony metastases 
including L1.  He also had adrenal metastases.  The diagnosis 
at the end of January 2005 was non-small cell lung cancer, 
Stage IV.  A January 2005 pathology report noted a diagnosis 
of metastatic adenocarcinoma.  A February 2005 private bone 
scan revealed lung cancer with brain metastases.  A February 
2005 computerized tomography (CT) of the chest revealed a 
right hilar mass that appeared enlarged and right lung volume 
reduced.  Right pleural thickening/fluid was new; stable 
adrenal masses; more extensive bone metastases and increased 
size in left posterior rib mass.  The impression was diffuse 
metastatic disease.  

It is clear from the September 2005 opinion, that these 
private records were not associated with the claims file at 
the time the September 2005 opinion was proffered, and these 
records do, in fact, show that the Veteran died from, at 
least in part, metastatic cancer.  What remains unclear is 
whether the Veteran's coronary artery disease played a 
material role in the Veteran's death, and if so, whether the 
coronary artery disease was related to the service-connected 
cold injury residuals.  Additionally, it remains unclear as 
to what extent, if any, the Veteran's metastatic cancer has 
any relationship to the Veteran's service, either directly, 
or presumptively.  During the course of the appeal, the 
appellant argued that the Veteran was exposed to Mustard Gas 
during his military service.  This allegation should be 
appropriately developed on remand.

In light of the foregoing, it is likely that the VA 
examiner's September 2005 opinion does not accurately reflect 
the circumstances of cause of the Veteran's death.  As such, 
another VA opinion is necessary, one that takes into account 
the records of prior medical treatment (the complete claims 
folder) so that the opinion will be a fully informed one, 
should be accomplished.  

The issue of entitlement of accrued benefits is inextricably 
intertwined with the issue of entitlement to service 
connection for the cause of the Veteran's death, and 
therefore must be deferred pending the outcome of the cause 
of death claim.  See Holland v. Brown, 6 Vet. App. 443 
(1994).  

Accordingly, the case is REMANDED for the following action:

1.  Request that the appellant to provide 
any information in her possession that 
would support her assertion that her late 
husband was exposed to Mustard Gas and/or 
ionizing radiation during military 
service.  With appropriate authorization 
from the appellant, obtain any records 
identified by her in this regard.  

2.  Provide the complete claims folder, to 
include a copy of this REMAND, to the same 
VA examiner who provided the September 
2005 medical opinion regarding the 
Veteran's cause of death, if possible.  
That examiner (or if he is unavailable, a 
pulmonologist, or oncologist specializing 
in lung disorders and/or lung cancer) 
should pay particular attention to the 
private medical records submitted after 
the September 2005 opinion was prepared.  
After review of the entire claims file, 
the examiner should opine as to the cause 
of the Veteran's death and whether it has 
any relationship to service, as well as 
whether the Veteran's coronary artery 
disease materially contributed to death, 
and if so, whether there is any connection 
between the Veteran's coronary artery 
disease and the service-connected cold 
injury residuals.  Finally, the examiner 
should opine as to any relationship 
between the Veteran's cause of death and 
the back disability from which the Veteran 
suffered during his lifetime.  
Specifically, is it at least as likely as 
not that the Veteran's metastatic 
lung/bone cancer, and/or coronary artery 
disease, and/or a back disability caused, 
or materially contributed to cause death?  
Is it at least as likely as not that the 
Veteran's cause(s) of death are related to 
any injury, disease, or incident of 
military service, including the service-
connected cold injury residuals and/or any 
exposure to Mustard Gas or ionizing 
radiation.  A complete rationale based on 
well-established medical principles for 
all opinions must be provided.

3.  Following completion of the 
development requested, readjudicate the 
appellant's claims of entitlement to 
service connection for the cause of the 
Veteran's death and accrued benefits.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC), 
and an appropriate period of time allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




